                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FREEDOM MEDICAL INC.,                                        CIVIL ACTION
             Plaintiff,

               v.

GERRY L. WHITMAN,                                            NO. 18-4155
              Defendants.

                                          ORDER

        AND NOW, this 29th day of October, 2018, upon consideration of Plaintiff’s Motion for

a Preliminary Injunction and support thereof (ECF No. 3, 30), Defendants’ Opposition thereto

(ECF No. 11), and testimony elicited at a hearing on October 23 and October 25, 2018, IT IS

HEREBY ORDERED that Plaintiff’s Motion is GRANTED IN PART AND DENIED IN

PART:

   1. Plaintiff’s Motion to enjoin Defendant Oderlin from misappropriating Plaintiff’s trade
      secrets (Counts I & II) is GRANTED. Defendant Oderlin is ENJOINED from divulging
      to Defendant Med One or any other person, company, or entity or using for any purpose
      any trade secrets belonging to Plaintiff.

   2. Plaintiff’s Motion to enjoin Defendant Oderlin from breaching the restrictive covenant
      contained within Defendant Oderlin’s employment agreement with Plaintiff (Count III) is
      GRANTED. Defendant Oderlin is ENJOINED from working for, or providing services
      to, Med One, or any of its parent, subsidiary, affiliated or successor companies, in the San
      Diego sales territory, for a period of one year, beginning from the date Defendant Oderlin
      left Plaintiff’s employ, July 6, 2018.

   3. In all other respects, Plaintiff’s Motion is DENIED.


                                                    BY THE COURT:


                                                    /s/Wendy Beetlestone, J.

                                                    _______________________________
                                                    WENDY BEETLESTONE, J.
